Citation Nr: 0119824	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 9, 1993, 
for the assignment of a total schedular rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a total schedular rating 
for PTSD, effective from August 9, 1993.  In February 1998, 
the Board remanded the veteran's appeal for further 
evidentiary development.

Initially, the Board notes that while in remand status the 
RO, on March 7, 2001, issued a supplemental statement of the 
case (SSOC) that listed as a separate issue on appeal a claim 
for an effective date earlier than July 18, 1989, for the 
grant of service connection for PTSD.  VA Form 646 was 
received on June 21, 2001 but does not reflect what matters 
(to include an earlier effective date for service connection 
for PTSD) were addressed.  On that same day a type statement 
from the service representative was received (entitled 
Statement of Accredited Representative In Appealed Case) 
which addressed both an earlier effective date for a total 
schedular rating for PTSD and an earlier effective date for 
service connection for PTSD.  However, the March 2001 SSOC 
made it clear that the filing of a substantive appeal was 
required within 60 days in order to perfect the appeal as to 
the new issue of an earlier effective date for service 
connection for PTSD.  

However, no timely substantive appeal was received within 60 
days of the March SSOC as to this issue.  See 38 C.F.R. 
§ 20.302(c) (2000) ("If a supplemental statement of the case 
covers issues that were not included in the original 
statement of the case, a substantive appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues.").  
Consequently, this issue is not before the Board. 




FINDINGS OF FACT

1.  No appeal was taken from rating actions of March 1984 or 
from rating actions of February, April, May, and July 1985 
denying service connection or reopening of a claim for 
service connection for PTSD.  

2.  Following an appeal from an October 1989 rating action 
which denied reopening of the claim for service connection 
for PTSD, an October 1991 rating granted service connection 
and a 30 percent rating for PTSD, both effective July 18, 
1989, date of receipt of the application to reopen the claim.  
No appeal was taken from the October 1991 rating action and 
it is final.  

3.  A September 1993 rating decision, the RO granted an 
increased (50 percent) rating for PTSD, effective from 
August 9, 1993, date of VA examination as the date of claim.  
The veteran was notified of the RO's decision and given his 
appellate rights, but did not initiate an appeal within one 
year and that rating decision became final.  

4.  In a December 1995 rating decision, the RO granted a 
total schedular rating for PTSD, effective from August 9, 
1993.  

5.  There was no formal or informal claim received during the 
time from July 18, 1989 and August 9, 1993 and there is no 
allegation of clear and unmistakable error in any rating 
action.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 
1993, for the award of a total schedular rating for PTSD, 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. 
§§ 3.400, 20.302, 20.1103 (2000); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  It also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2001).  See VAOPGCPREC 11-00; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Under the VCAA, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran and his 
representative were notified in the statement of the case of 
the provisions affecting the establishment of effective 
dates.  These provisions address the key issue in this case, 
which is the appropriate effective date for the grant of the 
total scheduler rating.  It bears emphasis that the new law 
was expressly intended to overturn a decision of the Court 
that dealt with original service connection claims (Morton), 
not to alter the effective date rules contained in title 
38 of the United States Code and title 38 of the Code of 
Federal Regulations.  There is no indication in the record 
that there is evidence that could be secured that would alter 
in the least the record upon which this appeal turns.  Thus, 
in the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

The veteran and his representative claim that the veteran is 
entitled to an earlier effective date for his total schedular 
rating for PTSD dating back to 1984, the date the veteran 
first became demonstrably unable to obtain or retain 
employment.  It is also requested that the veteran be 
afforded the benefit of the doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).  If the veteran does not initiate an 
appeal within one year, however, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  
Thereafter, any award based on a subsequently filed 
application for the same disability can ordinarily be 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.400(r) (2000).

The Board notes that the veteran separated from military 
service in October 1968.  In March 1984, the RO denied the 
veteran's September 1983 claims of service connection for, 
among other things, a psychiatric disorder.  In February, 
April, May, and July 1985, the RO denied the veteran's August 
1984 claim of service connection for, among other things, a 
psychiatric disorder including PTSD.  

The veteran appealed an October 1989 RO denial of reopening 
of the claim for service connection for PTSD and during that 
appeal (and following an April 1991 Board remand) the RO, in 
an October 1991 rating action, granted service connection for 
PTSD and found it 30 percent disabling, with both service 
connection and that rating being effective from July 18, 
1989, the date on which the RO received the application to 
reopened the claim of service connection for PTSD.  No appeal 
was taken from the October 1991 rating action assigning a 30 
percent disability rating.  

In September 1993, the RO granted an increased (50 percent) 
rating for PTSD, effective from August 9, 1993 (the date of 
VA PTSD examination as date of receipt of claim).  The 
veteran did not initiate an appeal, as to either the rating 
or the effective date assigned for that rating, within one 
year of the September 1993 rating decision.  Accordingly, it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2000).  
Consequently, the effective date for the assignment of the 
total schedular rating for PTSD may be no earlier than a new 
application - i.e., at some point in time after the final 
September 1993 RO decision.  See 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2000) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sept. 23, 1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  § 3.157(b)(1).  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  Id.  If, however, VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of the admission will be accepted.  Id.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id. § 3.157(b)(2), (3).

The Board notes that the veteran contends his total scheduler 
rating for PTSD should be granted from 1984, the year in 
which he claims Workers' Compensation Board and SSA records 
showed that he first became demonstrably unable to obtain or 
retain employment.  However, following a review of the 
evidence and applicable regulations, the Board finds an 
effective date for a total schedular rating earlier than 
August 9, 1993, is not warranted.

For there to have been an effective date for any compensation 
for PTSD back to 1984, the veteran would have to have been 
service-connected for PTSD in 1984.  Simply stated, the 
veteran may not receive compensation for service-connected 
disability, prior to the status of service connection itself 
having been granted.  Thus, absent an earlier effective date 
for the grant of service connection for PTSD (which, as 
described above, if an issue which has not been perfected for 
appellate consideration) no compensation for service 
connection PTSD can be granted prior to the July 18, 1989 
effective date for service connection.  

For an award of a 100 percent schedular rating for the period 
of time from August 9, 1993 back to July 18, 1989, there 
would have to have been a claim (either a formal claim or an 
informal claim) on file.  However, a thorough review of the 
claim file reveals nothing during that time frame which could 
be construed to be a claim for increased compensation.  Even 
assuming the veteran was receiving VA treatment during that 
time, the mere receipt of treatment, and nothing more, does 
not constitute a claim for increased compensation.  

There is no allegation of clear and unmistakable error (CUE), 
within the meaning of 38 U.S.C. § 5109A (West Supp. 2001) and 
38 C.F.R. § 3.105(a) (2000), in the October 1991 rating 
action which granted both service connection and a 30 percent 
rating for PTSD effective July 18, 1989.  Moreover, any 
possible allegation of CUE in prior rating actions could only 
be entertained as to the question of service connection for 
PTSD (which is what the rating actions prior to 1991 denied).  

While the veteran may been in receipt of Workman's 
Compensation or Social Security Administration benefits since 
1984, this is not determinative of his entitlement to VA 
compensation.  Rather, VA adjudication had repeatedly denied 
service connection for PTSD and the veteran was well aware of 
that fact.  Had he disagreed with the VA decisions in 1984 
and 1985, he had the opportunity at that time to appeal those 
decisions but he chose not to do so.  

Accordingly, an effective date prior to August 9, 1993 for a 
100 schedular rating for PTSD is not warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  





ORDER


Entitlement to an effective date earlier than August 9, 1993, 
for a total schedular rating for PTSD is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 

